Title: To James Madison from James J. Voorhees, 10 March 1811 (Abstract)
From: Voorhees, James J.
To: Madison, James


10 March 1811, Pittsburgh. Considers himself “a persecuted Man,” having had “futile, and vexatious Charges” brought against him in a court-martial at Pittsburgh. Claims that three members of the court were his “decided enemies” and had given testimony on the charges. Writes not to influence JM’s judgment but in the hope that JM will review the testimony of the majority of the court and do justice to a man who has faithfully served his country.
